                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KYO HAK CHU,                                         Case No. 21-cv-01551-JST
                                                        Plaintiff,
                                   8
                                                 v.                                          ORDER OF DISMISSAL UPON
                                   9                                                         SETTLEMENT
                                  10    PREFERRED HOTEL GROUP, INC.,                         Re: ECF No. 19
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Kyo Hak Chu has filed a notice of settlement. ECF No. 19. Accordingly, any

                                  14   scheduled hearings or deadlines are vacated, and this matter is dismissed with prejudice. The

                                  15   Clerk shall close the file.

                                  16           This order will be vacated if any party, after meeting and conferring with opposing parties,

                                  17   files a notice that settlement has not occurred within thirty days of the date of this order.

                                  18           IT IS SO ORDERED.

                                  19   Dated: July 14, 2021
                                                                                         _______________________________________
                                  20                                                                    JON S. TIGAR
                                  21                                                              United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
